DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2020 has been entered.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Villa (US 2019/0340933) in view of Gordon et al. (US 2020/0020328).
	Regarding claim 1, Regarding claim 1, Villa discloses a computer-implemented method of processing raw sensor data in an Aviation Internet of Things (AloT) system (i.e., figs. 1-3, paragraphs 
	Villa discloses, vehicle may utilize onboard sensors to determine their noise impact (e.g., paragraph 0022), but is silent in regards to, detecting a vibration or a sound onboard the vehicle, classifying a detected vibration or a detected sound, and identifying a location onboard the vehicle where the vibration or the sound originated based on the detecting and classifying.
	Gordon in the same field of endeavor (e.g., fig. , paragraphs 0016-0017,0020-0021,0043,
0093,0139) teaches detection of sound onboard a vehicle and the originated source.
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Gordon, into the onboard sensors of the vehicle, in order to improved data processing by mechanisms for providing a smart speaker system with cognitive sound analysis and response, as suggested by the reference (e.g., paragraph 0001).
	Regarding claim 7, the limitations claimed are substantially similar to claim 1 above, therefore 
.
6.	Claims 3,5-6,9,11-12 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Villa (US 2019/0340933) in view of Gordon et al. (US 2020/0020328) further in view of Giannacopoulos et al. (US 2015/0120261).
	Regarding claim 3, Villa teaches the computer-implemented method of claim 1, including the processor that are dedicated to process the raw sensor data, as addressed in claim 1 above.
	Villa fails to explicitly indicate six parallel multi-core computers.
	However, villa (e.g., paragraphs 0101 and 0194) teaches processor unit comprising at least one processor (e.g., a central processing unit (CPU), a graphics processing unit (GPU), or both, processor cores and/or multi processors, obviously processor cores and/or multi processors consider to be equivalent to six multi-core processors, furthermore; it is noted that. Microprocessors, commonly referred to as processors, represent the central processing unit of a computer and were originally developed with only one core. Multicore processors were developed in the early 2000s and may have two cores, four cores, six cores, eight cores, ten cores, or more. A multicore processor implements
multiprocessing in a single physical package and cores maybe coupled tightly or loosely where cores may or may not share caches, may implement message passing or shared memory inter-core communication methods, etc. and are generally interconnected using bus, ring, two-dimensional mesh, and crossbar architectures. However, the improvement in performance gained by the use of a multicore processor depends on the software algorithms used and their implementation where possible gains are limited by the fraction of the software that can be run in parallel simultaneously on the multiple cores (e.g., paragraph 0003 of ’261).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to implement such known teaching to implements multi-processing in a single physical package, as suggested by the reference.

Regarding claims 6 and 12, the combination teach the computer-implemented method of claim 5, wherein the machine-learning algorithm is a trained neural network (e.g., paragraph 0116 of ‘328).
Regarding claims 9 and 11, the limitations claimed are substantially similar to claims 3 and 5 above, therefore the ground for rejecting claims 3 and 5 also applies here.
Regarding claims 21-22, the combination teach a location of the detected vibration or the detected sound is determined based on the machine-learning algorithm (e.g., paragraphs 0116,0123 of ‘328). 
7.	Claims 4,10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Villa (US 2019/0340933) in view of Gordon et al. (US 2020/0020328) further in view of Still (US 2018/0049005).
Regarding claim 4, Villa teaches the computer-implemented method of claim 1, wherein the SPU is in data communication with a network switch, as addressed in claim 1 above, and in addition (e.g., paragraphs0040,0100).
Villa fails to explicitly indicate data communication with a Cabin Experience Network system.
 Still in the same field of endeavor (e.g., fig. 1, abstract, paragraphs0007-0008,0021,0027,0052) teaches the above features, data communication with cabin experience network system.
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Still, into the system of Villa, in order to monitor performance of vehicle communication systems, as suggested by the reference.
Regarding claim 10, the limitations claimed are substantially similar to claim 4 above, therefore the ground for rejecting claim4 also applies here.

Regarding claim 15, villa fails to explicitly indicate six parallel multi-core computers, however. Villa teaches processor unit comprising at least one processor (e.g., a central processing unit (CPU), a graphics processing unit (GPU), or both, processor cores and/or multi processors, obviously processor cores and/or multi processors (e.g., paragraphs0101 and 0194), which is consider to be equivalent to six multi-core processors, for more clarification, examiner takes official notice to indicate that the above features is well known and used in the conventional prior art of the record, as evidenced, please see claim 3 above.
Regarding claim 16, Villa teaches multi- core computer is trained using a machine-learning algorithm (e.g., paragraph 0090).
Regarding claim 17, the combination of Villa and Still teach the CEN system of claim 16 including machine learning algorithm, as addressed in the above action.
8.	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Villa (US 2019/0340933) in view of Gordon et al. (US 2020/0020328) further in view of Still (US 2018/0049005) and Farabet et al. (US 2019/0303759).
Regarding claim 18, the combination teach the CEN system of claim 16 including trained machine learning algorithm and detect and classify a detected sound or vibration, as addressed in the above action.
The combination is silent to explicitly teach, machine learning algorithm is trained during one or more stages in aircraft flight operations.
Farabet in the same field of endeavor (e.g., abstract, paragraphs 0005-0006,0010,0019,0027-0031,0058,0061,0138,0178) teaches the above subject matter.


Regarding claims 19-20, the combination teach, wherein an indication of the detected vibration or the detected sound is provided to the CEN server via the first CEN switch, and wherein a location of the detected vibration or the detected sound is determined based on the machine learning algorithm (e.g., paragraphs 0116,0123 of ‘328, also figs. 1-3, paragraphs 0039,0069-0070,0170,0225-0227 of ‘759).
Contact
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can normally be reached on M-F 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/snterviewpractsce.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482